DETAILED ACTION
Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 10 March 2022 has been entered in full.  Claims 1-30 are under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-30 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The basis for this rejection is set forth at pp. 3-6 of the previous Office action (mailed 10 December 2021).

Applicant points to the specification as providing a detailed description of treating Group 2 PH-LHD with the ActRII polypeptides recited in the claims.  Applicant also urges that the specification provides detailed guidance with regard to making an using ActRII polypeptides as recited in the claims, as well as administration routes and methods.  Applicant argues that post-filing data corroborates the assertions of the specification, pointing to Appendix A submitted with the response.  
This has been fully considered but is not found to be persuasive. The previous Office action acknowledged the assertions made in the specification that the ActRII polypeptides recited in the claims can be used to treat PH-LHD (Group 2) as recited in the claims.  However, the bulk of the specification’s guidance and all of the working examples are directed to treatment of Group 1 PAH.  Prior art was cited as evidence that data supporting treatment of Group 1 PAH are not predictive of the efficacy of using the same therapeutic agent to treat Group 2 PH-LHD (see Vachiéry et al., Shah et al., Guazzi et al., and Todd et al., all cited in the previous Office action).  Regarding the post-filing data, 37 C.F.R. 1.132 states “When any claim of an application or a patent under reexamination is rejected or objected to, any evidence submitted to traverse the rejection or objection on a basis not otherwise provided for must be by way of an oath or declaration under this section” (emphasis added).  With regarding to the submission of new evidence, MPEP § 716.01(c)(II) states that “[t]he arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  Examples of attorney statements which are not evidence and must be supported by an appropriate affidavit or declaration include statements regarding unexpected results …” (emphasis added).  In the instant case, the new data regarding the effects of ActRII polypeptides on Group 2 PH-LHD presented in the Exhibit have not been supported by an affidavit under 37 CFR 1.132, or by reference to a peer-reviewed publication.  Accordingly, they cannot be deemed “evidence” in support of Applicant’s position.
	Accordingly, the rejection is maintained.

Conclusion
	No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874. The examiner can normally be reached M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
18 March 2022